Citation Nr: 0532107	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-19 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C with 
carcinoma and end-stage liver disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to October 
1973.  

This case arises before the Board of Veterans' Appeals 
(Board) from the October 2002 decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO).  


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  Hepatitis C with carcinoma and end-stage liver disease 
was not manifested until many years after service.

3.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed hepatitis C, with carcinoma and 
end-stage liver disease, is causally related to active 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service, and 
carcinoma and end-stage liver disease may not be presumed to 
have been incurred in service.  38 U.S.C.A §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for hepatitis C with 
carcinoma and end-stage liver disease.  In this context, the 
Board notes that a substantially complete application was 
received in June 2002.  In July 2002, prior to its 
adjudication of this claim, the AOJ provided notice to the 
veteran regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  Thus, the Board finds that the content 
and timing of the July 2002 notice comports with the 
requirements of § 5103(a) and § 3.159(b).  In addition, the 
AOJ sent additional notices, with requests for "any 
additional evidence or information," in July 2002, February 
2003, and September 2003, and provided three Supplemental 
Statements of the Case (SSOC) in September 2003, June 2004, 
and October 2004.  Finally, in April 2003, the veteran 
submitted an acknowledgement that he received his VCAA 
notice.  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The claims file 
contains the veteran's service medical records (SMR).  His 
current VA treatment records and his private treatment 
records have been obtained.  He has been afforded VA 
examinations.  Medical opinions have been provided.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II.  Applicable Law and Regulations

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a chronic disorder, 
such as cirrhosis of the liver or a malignant tumor, is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Generally, to prove 
service connection, a claimant must submit  (1) medical 
evidence of a current disability, (2) medical evidence or, in 
certain circumstances, lay testimony of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2005).  
Infections coinciding with the injection of drugs will not be 
considered of willful misconduct origin.  38 C.F.R. 
§ 3.301(c)(3).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.


III.  Factual Background and Analysis

In his original June 2002 claim, the veteran contended that 
he contracted hepatitis C in the 1970s, while in service.  In 
his December 2002 appeal, the veteran explained that he 
believed the source of the hepatitis C was from in-service 
activities such as hair cuts with unsterilized motorized 
clippers, and inoculations with unsanitary needles and air-
guns.

The service medical records are silent as to any complaints, 
treatment, or findings regarding hepatitis C or any other 
liver disorder.  The enlistment examination in July 1970 and 
the separation examination in October 1973 show normal 
clinical evaluations.  The report of the July 1970 enlistment 
examination did note a tattoo on the veteran's right arm.  A 
January 1972 report of a medical consultation also reported 
that the veteran had a total of four tattoos by that date.  
An October 1973 report of medical history given by the 
veteran on separation shows he denied a history of liver 
trouble, jaundice, and hepatitis.  

The veteran was first diagnosed with hepatitis C in 1999 by a 
VA hospital in Louisiana, approximately 26 years after 
separation from service.  The veteran has been examined by 
several doctors, some of whom were given conflicting 
histories.  Upon reviewing all the evidence, the Board finds 
that the veteran's hepatitis C is not due to in-service 
activity.  

A March 2000 medical report by Gastroenterology Associates 
notes that the veteran's past medical history revealed that 
he had elevated LFTs for quite some time, but that several 
doctors who noticed it "just put it off to his alcohol 
consumption."  

A September 2001 medical report from Gastroenterology 
Associates lists several risk factors faced by the veteran.  
The report indicates that the veteran reported that "in the 
1960s, even before service, he frequently donated plasma and 
at some point in the late 1960s, he was told of abnormal 
liver tests which the doctors suspected was hepatitis B."  
The report also indicates that the veteran had a history of 
intravenous (IV) drug abuse with sharing of needles as early 
as 1972.  The doctor conducting the examination also reported 
that although "the risk factors for the 1960s are unknown, 
[he] suspect[ed] sexual transmission of hepatitis B then."  
The doctor also noted a "long-standing history of chronic 
alcohol use as early as age 18 on a regular basis," and a 
more recent history of crack cocaine usage.  In the doctor's 
opinion, the hepatitis C was "most likely transmitted 
percutaneously in the early 1970s from tattoos or IV drug use 
with sharing of needles."  

Histories given by the veteran in later consultations denied 
the use of IV drugs.  In October 2001 and January 2002 
consultations with the Methodist Hospital, the veteran's 
history included denials of the use of IV drugs or blood 
transfusions.  The January 2002 report indicates that the 
veteran additionally denied the risk factor of multiple 
sexual partners.  The doctors conducting the consultations 
did not record a medical opinion on the cause of the 
hepatitis C, although the October 2001 report does cite the 
risk factors of tattoos and alcohol use.  

A September 2001 record from MacGregor Medical Associates 
also shows the veteran's urine drug screen was positive for 
cocaine as late as May 2001.  In addition, a January 2003 VA 
Psychology report contains a diagnosis of alcohol/cocaine 
dependence in reported remission since 2002.  Intranasal 
cocaine usage is a risk factor for hepatitis C.  It is 
unclear from the records, however, whether the cocaine usage 
reported in these two records refers to intranasal cocaine or 
crack cocaine, the latter of which the 2001 Gastroenterology 
Associates examination record reports the veteran admitted to 
using.  

In August 2002, the veteran submitted a statement in support 
of his claim stating that "risk factors while in-service 
included tattoos and high-risk sexual activity" as well as 
the inoculations.

In July 2003, a psychiatric evaluation related to a claim of 
service connection for PTSD related to hepatitis C was 
conducted by a VA doctor.  The examiner reported that the 
veteran denied getting tattoos prior to enlistment or after 
separation from the military, denied giving blood 
transfusions prior to the military, and denied donating blood 
prior to the military.  The report indicates that the veteran 
blamed the receipt of in-service haircuts, vaccines, and 
tattoos, as well as an in-service surgery (the removal of a 
boil) and donation of blood as the causes of his hepatitis C.  
It was further noted that the July 1970 entrance examination 
indicated that the veteran had a tattoo on his right arm.  
The examiner also noted the discrepancies reported in the 
September 2001 Gastroenterological Medical Record as to the 
pre-service blood donations, and IV drug use.  The examiner 
concluded that a review of the evidence offered no support 
that the veteran contracted hepatitis C during service.  The 
Doctor noted that "given the inconsistencies noted in very 
significant areas (denial of tattoos prior to military 
service, denial of blood donations prior to service, etc.), 
but with evidence that indicates the veteran had at least one 
tattoo prior to military service and had given blood and 
reportedly had been told (also prior to military service) 
that he could no longer donate due to liver problems, 
unfortunately, there is evidence that the veteran has falsely 
presented information for external gains."

After reviewing all the evidence, the Board finds that there 
is no nexus between service and the hepatitis C with 
carcinoma and end-stage liver disease.  Two medical doctors 
have offered opinions supporting this conclusion.  The Board 
notes that there is one medical opinion by a certified 
Physician's Assistant (P.A.), submitted by the veteran, that 
the disorder "could have" resulted from service.  The Board 
reviewed the March 2003 letter, but agrees with the RO that 
the statement that "the hepatitis could have been contracted 
while in the military" (emphasis added) is too vague and 
unsupported to be worthy of any weight.  The P.A. offers no 
rationale or medical support for this statement, nor does he 
offer any opinion on its likelihood of accuracy.  Other than 
the P.A., the only person supportive of finding a nexus is 
the veteran.  Lay persons, however, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The veteran's contention that the hair shears 
or inoculations caused the hepatitis C is without any logical 
basis.  Additionally, to relate the disorder to any tattoo 
received during service instead of the tattoo acquired pre-
service would be purely speculative.  

Indeed, in view of the absence of abnormal findings in 
service, and the lack of any record of treatment for this 
disability for many years after service, any opinion relating 
this disability to service would certainly be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  
Therefore, the Board finds that hepatitis C was not present 
during service, and it has not been shown that it developed 
after service as a result of any incident in service.  The 
Board also finds that neither carcinoma nor liver disease 
manifested until many years after service.  Accordingly, the 
Board concludes that hepatitis C with carcinoma and end-stage 
liver disease was not incurred in or aggravated by service.  


ORDER

Entitlement to service connection for hepatitis C with 
carcinoma and end-stage liver disease is denied. 



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


